NO. 12-14-00076-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

IN RE:                                                  §

ERIC PINK,                                              §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                       MEMORANDUM OPINION
        Relator Eric Pink complains that the trial court awarded interim attorney’s fees for a
purpose other than the safety and welfare of the child and seeks a writ of mandamus directing the
court to vacate its order.1 We deny the petition.
        Mandamus relief is proper only to correct a clear abuse of discretion when there is no
adequate remedy by appeal.           In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36
(Tex.2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). A trial court has no discretion
in determining what the law is or applying the law to the facts. Walker, 827 S.W.2d at 840.
Thus, a clear failure by the trial court to analyze or apply the law correctly is an abuse of
discretion. Id. An appellate remedy is “adequate” when any benefits to mandamus review
outweigh the detriments. In re Prudential, 148 S.W.3d at 136.
        A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief. See Walker, 827 S.W.2d at 837; In re Le, 335 S.W.3d 808, 813
(Tex. App.–Houston [14th Dist.] 2011, orig. proceeding); see also TEX. R. APP. P. 52. Therefore,
it is Pink’s burden to provide this court with a sufficient record to establish his right to
mandamus relief. See Walker, 827 S.W.2d at 837; In re Le, 335 S.W.3d at 813.
        When a petition for writ of mandamus is filed, it must be accompanied by an appendix
that includes a certified or sworn copy of any order complained of, or any other document

        1
         The respondent is the Honorable Carole Clark, Judge of the 321st Judicial District Court of Smith County,
Texas. The real party in interest is Marcie Anna Pink-Woods.
showing the matter complained of. See TEX. R. APP. P. 52.3(k)(1)(A). Unless voluminous or
impracticable, the appendix must also include the text of any statute or other law (excluding case
law) on which the relator’s argument is based. See TEX. R. APP. P. 52.3(k)(1)(C). And the
petition must also be accompanied by a record. TEX. R. APP. P. 52.7(a). Here, Pink did not file
the required appendix and record along with his mandamus petition. Therefore, we are unable to
determine whether he is entitled to mandamus relief. Accordingly, Pink’s petition for writ of
mandamus is denied.

                                                                SAM GRIFFITH
                                                                   Justice


Opinion delivered April 17, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 17, 2014


                                         NO. 12-14-00076-CV


                                         ERIC PINK,
                                            Relator
                                              V.
                                   HON. CAROLE W. CLARK,
                                          Respondent


                                     ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by ERIC PINK, who is the respondent in Cause No. 11-1601-D, pending on the docket of the
321st Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having
been filed herein on March 25, 2014, and the same having been duly considered, because it is the
opinion of this Court that a writ of mandamus should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby DENIED.
                   Sam Griffith, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.